DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2020, 11/24/2020, 1/4/2021 are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 55 is being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regards to Claim 55, the limitation “a distal portion of each of the second lead frame fingers is located closer to the second lead frame terminals than an end of each of the second electrodes located closer to the first lead frame terminals.”. renders the claim indefinite since it is unclear what distal portion of the second lead frame fingers is located closer to as compared with it’s distance from the second lead terminals – is it the second 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “on” “disposed” “along” “in” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part’, “one thickness lying over or under another’, “an often limited part of a whole” “position word indicating close proximity” “arranged” “in a line matching the direction of’ “at close quarters” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed therebetween).


Claim(s) 40, 42, 43, 50 and 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang, Hunt (US 2008/0048218 A1 hereinafter Jiang).
Regarding Claim 40, Jiang discloses in Fig 1B: A semiconductor device comprising:

a plurality of second lead frame fingers (106B) connected to second electrodes (source)  on the one surface of the transistor, wherein
the first lead frame fingers (106A) are spaced apart from each other in a first direction, and extended in a second direction that is orthogonal to the first direction in a plan view (See Fig 1: first direction going top to bottom of page; second direction going left to right of the page),
the second lead frame fingers (106B) are spaced apart from each other in the first direction, and extended in the second direction,
the first lead frame fingers and the second lead frame fingers are alternately arranged in the first direction (See Fig 1),
each of the first lead frame fingers includes a first section that does not overlap with the second lead frame fingers and a second section that overlaps with the second lead frame fingers as viewed in the first direction, and
a width of the first section on average is greater than a width of the second section on average (See mark-up for Fig 1 below)[0022, 0024, 0026].

    PNG
    media_image1.png
    715
    593
    media_image1.png
    Greyscale

the first lead frame fingers and the second lead frame fingers are alternately arranged in the first direction (See Fig 1),
each of the first lead frame fingers includes a first section that does not overlap with the second lead frame fingers and a second section that overlaps with the second lead frame fingers as viewed in the first direction, and
a width of the first section on average is greater than a width of the second section on average (See mark-up for Fig 1 below).

Regarding Claim 42, Jiang discloses in Fig 1: The semiconductor device according to claim 40, wherein each of the first section and the second section has a generally rectangular shape in a plan view (See mark-up below – the rectangles show the first section and second section respectively). Also note that as shown in note above the limitation “section” is being interpreted broadly per MPEP2111.01 and 2111 [0022, 0024].

Regarding Claim 43, Jiang discloses in Fig 1: The semiconductor device according to claim 40, wherein
the first lead frame fingers (106A) are drain frame fingers,
the first electrodes are drain electrode pads,
the second lead frame fingers (106B) are source frame fingers, and
the second electrodes are source electrode pads [0022, 0026].

Regarding Claim 50, Jiang discloses in Fig 1: The semiconductor device according to claim 40, further comprising:
a first lead frame coupling portion that couples the first lead frame fingers (106A), and
the first lead frame fingers extend in the second direction from the first lead frame coupling portion (See mark-up below) [0022].

    PNG
    media_image2.png
    715
    589
    media_image2.png
    Greyscale

Regarding Claim 51, Jiang discloses in Fig 1: The semiconductor device according to claim 40, further comprising:
a second lead frame coupling portion that couples the second lead frame fingers (106B), and
the second lead frame fingers extend in the second direction from the second lead frame coupling portion [0022].

    PNG
    media_image3.png
    716
    589
    media_image3.png
    Greyscale


Claim(s) 40, 41, 52-54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKnight et al (US 2016/0307826 A1 hereinafter McKnight).
Regarding Claim 40, McKnight discloses in Fig 14: A semiconductor device comprising:
a plurality of first lead frame fingers (734-2) connected to first electrodes (drain) on one surface of a transistor (100 in Fig 1) , and
a plurality of second lead frame fingers (732-2) connected to second electrodes (source)  on the one surface of the transistor (100), wherein

the second lead frame fingers (732-2) are spaced apart from each other in the first direction, and extended in the second direction,
the first lead frame fingers and the second lead frame fingers are alternately arranged in the first direction (See Fig 14),
each of the first lead frame fingers includes a first section that does not overlap with the second lead frame fingers and a second section that overlaps with the second lead frame fingers as viewed in the first direction, and
a width of the first section on average is greater than a width of the second section on average (See mark-up for Fig 1 below and note above for broadest reasonable interpretation of limitation “section”) [0062, 0076].

    PNG
    media_image4.png
    619
    657
    media_image4.png
    Greyscale

Regarding Claim 41, McKnight discloses in Fig 14: The semiconductor device according to claim 40, wherein a length of the second lead frame fingers is less than a length of the first lead frame fingers in the second direction (See mark-up below).  It is noted that the locations for measurement of length are not recited in the claim and hence one of ordinary skilled in the art could arbitrarily choose the location the fingers so as to read on claimed limitation [0062, 0076].

    PNG
    media_image5.png
    619
    659
    media_image5.png
    Greyscale

Regarding Claim 52, McKnight discloses in Fig 14: The semiconductor device according to claim 40, further comprising: a third lead frame finger (736) connected to a third electrode (See gate pad on die 100) on the one surface of the transistor [0062, 0076] 

Regarding Claim 53, McKnight discloses in Fig 14: The semiconductor device according to claim 52, wherein the third lead frame finger (736) is a gate frame finger, and the third electrode is a gate electrode pad (gate pad for die 100 – see Fig 14) [0062-0076].

Regarding Claim 54, McKnight discloses in Fig 14: The semiconductor device according to claim 52, wherein a length of the third lead frame finger (736) is shorter than a length of each second lead frame finger (732-2) in the second direction (See Fig 14) [0062-0076].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44-47 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Jiang, Hunt (US 2008/0048218 A1 hereinafter Jiang) in view of Kinzer et al (US 2016/0247748 A1 hereinafter Kinzer).
Regarding Claim 44, Jiang discloses in Fig 1:  The semiconductor device according to claim 40, further comprising an encapsulation resin(102) that is rectangular and encapsulates the transistor (120), the first lead frame fingers (106A), and the second lead frame fingers (106B) [0022, 0024].
Jiang does not disclose: so that part of the first lead frame fingers is exposed from a back surface.
However, Kinzer in a similar package discloses in Fig 17A-17C: that a part of the lead frame fingers is exposed (See cross section in Fig 17C) [0013, 0098-0099].
References Kinzer and Jiang are analogous art because they both are directed to packaging power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Jiang with the specified features of Kinzer because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Jiang and Kinzer so that part of the first lead frame fingers is exposed from a back surface as taught by Kinzer in Jiang’s device since, this provides high power devices that have tight space requirements for creepage and clearance between devices.

Regarding Claim 45, Jiang and Kinzer disclose:  The semiconductor device according to claim 44, Jiang further discloses in Fig 1: further comprising:
a plurality of first lead frame terminals formed on one side of the encapsulation resin (102) in the second direction and spaced apart from each other in the first direction, and


    PNG
    media_image6.png
    713
    589
    media_image6.png
    Greyscale


Regarding Claim 46, Jiang and Kinzer disclose:  The semiconductor device according to claim 45, Jiang further discloses in Fig 1: wherein
the first lead frame terminals are drain terminals (connected to drain fingers 106A) , and
the second lead frame terminals are source terminals (connected to source fingers 106B) (See mark-up for claim 45 above) [0022].

Regarding Claim 47, Jiang and Kinzer disclose:  The semiconductor device according to claim 45, Jiang further discloses in Fig 1: wherein
the first section is located toward the first lead frame terminals, and a second section continuously extends from the first section toward the second lead frame terminals, and
the first section is located closer to the first lead frame terminals than a distal end of each second lead frame finger (See mark-up below) [0022].

    PNG
    media_image7.png
    715
    593
    media_image7.png
    Greyscale


Regarding Claim 55, Jiang discloses in Fig 1:  The semiconductor device according to claim 45, Jiang further discloses: wherein a distal portion of each of the second lead frame fingers (106B) is located closer to the second lead frame terminals .

Allowable Subject Matter
Claims 48 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to claim 48, the primary reason for indication of allowable subject matter is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “wherein the first section includes a base that is continuous with the second section and flanges that project from opposite sides of the base in the first direction, and a thickness of the flanges is less than a thickness of the base.” as recited in claim 48 in combination with the remaining features.
The most relevant prior art references, Jiang, Kinzer and McKnight substantially teach the limitations of the claim 48, with the exception of the limitations described in the preceding paragraph. The references disclose package/lead frame structures for the high power devices but do not disclose that different parts of a lead frame have different thicknesses as claimed above.
With respect to claim 49, the primary reason for indication of allowable subject matter is that the prior art of record either singularly or in combination fails to teach or 
The most relevant prior art references, Jiang, Kinzer and McKnight substantially teach the limitations of the claim 49, with the exception of the limitations described in the preceding paragraph. The references disclose package/lead frame structures for the high power devices but do not disclose that different parts of a lead frame have different thicknesses as claimed above.
Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is suggested that Applicant refer to the PTO-892 form for additional relevant prior art that was found during the search process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811